Citation Nr: 1520198	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and P.R.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1968 to November 1972. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2009 (PTSD) and June 2014 (hearing loss and tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and Des Moines, Iowa, respectively.  

In April 2015 the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


REMAND

The February 2014 VA PTSD examiner noted that the August 2012 examination report reflected that the Veteran reported receiving "SSI."  Other statements by the Veteran indicate he has not worked in a number of years.  Therefore, the record suggests the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  As these records may be relevant to the pending appeals, VA should attempt to obtain them on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, the evidence indicates that the Veteran has sought treatment in the VA medical center in Des Moines, Iowa through May 29, 2014.  See June 2014 Rating Decision.  However, the last treatment records incorporated into his electronic claim file are dated in September 2012.  As additional evidence may be available that is relevant to the pending appeals, the Board must remand the issues for further development.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) to attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all underlying medical records which are in SSA's possession, if any.

2.  Obtain complete VA medical center records, up to at least May 29, 2014, and contact the Veteran and request his written authorization and consent to obtain records from any additional identified private physicians who have treated him for hearing, tinnitus, and/or psychiatric symptoms, if any.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




